DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 6/17/2022; claims 1 – 18 are pending.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0092595 A1) in view of Hanina et al. (US 2013/0063579 A1) and Tzvieli et al. (US 2017/0367651 A1).
Re claims 1, 7, 13:
1. Chen teaches an apparatus (Chen, Abstract), comprising: 
a viewer device including at least one sensor element, a processor and at least one output element including a display; and a microphone in communication with the processor (Chen, fig. 2; [0024]), wherein the processor is configured to: 
generate a signal to the at least one output element prompting the user to exhale, determine whether a set of exhale audio signals received from the microphone and corresponding to the sound captured by the microphone of the user exhaling matches a first predetermined audio profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]), 
only if the set of exhale audio signals matches the first predetermined audio profile (Chen, [0047], “Then at step 420, the patient can be prompted to exhale. In training mode … requirements. Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”), determine whether a set of position signals received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]), 
if the set of position signals does not match the predetermined orientation profile, generate at least one indicator which the user should move the head so that the set of position signals will match the predetermined orientation profile (Chen, [0047], “the processor can use the microphone to capture sound and verify from the captured sound data whether the volume and duration of the exhalation event meets the prescribed requirements”; fig. 6, 625 and 630; Abstract; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]), the indicated direction being based on the set of position signals (Chen, Abstract, “capture video using a camera …  in order to measure the patient's head position”; fig. 6, 615, 625, “Analyzes captured images to identify the user’s head/face … ”, “Determine position of the patient’s head/face”; [0058], “for evaluating the position of the patient's head while performing one or more of the steps for administering medication using an inhaler”; [0049], “the processor can analyze the video imagery to verify that the patient's mouth is aligned with the mouth of the inhaler and the patient's head is in alignment with the inhaler. Based on the analysis of the image data, the processor can grade the patient's head position and issue a score or pass/fail grade for the particular step”),
if the set of position signals matches the predetermined orientation profile, generate a signal to the at least one output element prompting the user to inhale (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]), and 
determine whether a set of inhale audio signals received from the microphone and corresponding to the sound captured by the microphone of the user inhaling matches a second predetermined audio profile (Chen, Abstract, “the mobile device is programmed to capture video using a camera and sound recordings using a microphone in order to measure the patient's head position from the video and measure events relating to inhalation and exhalation from the microphone recordings”; [0047]).

Chen does not explicitly disclose the viewer device being wearable on the head of a user.  Tzvieli et al. (US 2017/0367651 A1) teaches a wearable system configured to collect thermal measurements related to respiration (Tzvieli, Abstract).  Tzvieli teaches Chen’s deficiency (Tzvieli, fig. 1; [0164]).   Therefore, in view of Tzvieli, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus / method described in Chen, by providing the HMD as taught by Tzvieli, in order to provide alerts to a user’s line of vision through augmented reality (Tzvieli, [0791]; [0157]). 

Chen states that the patient can be prompted to repeat the step and can also be provided with additional instruction and information (Chen, [0047]).  Chen does not explicitly disclose the additional instruction and information includes one directional indicator.  

Hanina teaches a medication confirmation method and apparatus for confirming administration of medication employing an inhalable medication administration apparatus (Hanina, Abstract).  Hanina further teaches if the set of position signals does not match the predetermined orientation profile, generate at least one directional indicator to the display to indicate to the user the direction in at least two dimensions in which the user should move the head so that the set of position signals will match the predetermined orientation profile, the indicated direction being based on the set of position signals (Hanina, fig. 8, “Proper face positioning”, fig. 4; [0045], “If time is passed and the user is unable to properly position themselves, or to properly perform desired actions, additional guidance may be provided to the user in order to remedy such a situation, including but not limited to directional indications, voice commands, video images of proper technique, etc.”; [0058], “…  video or visual analysis may include the use of micro movements to aid in determining inhaler or other apparatus actuation. In particular, small movements in the jaw or chest may be employed to aid in determining whether or not medication from an actuated inhaler is actually being inhaled. Any number of such micro movements may be employed, from movement of … body parts that are to move based upon proper medication administration or the like. Such body part movement may additionally include, in the case of use of an inhaler, movement of the head of the user, movement of the hand of the user. Changes in the relative positioning of the inhaler and the mouth or other facial portion of the user, and the like. These micro movements may be used alone, or in combination with other visual and audio cues to confirm proper medication administration”).  Therefore, in view of Hanina, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Chen, by providing the directional indicator as taught by Hanina, since Hanina states “… as a user positions themselves or an object before an image capture device, a display may indicate to the user whether the position, distance, and/or skew and angle are correct. If not, the user is preferably provided with indications as to how to correct any one or more of these issues” (Hanina, [0022]; [0048]).

Chen teaches the limitation determine if exhale audio signals matches the first predetermined audio profile (Chen, [0047], “the processor can use the microphone to capture sound and verify from the captured sound data whether the volume and duration of the exhalation event meets the prescribed requirements”).  Chen does not explicitly disclose assess “breath out” technique to be demonstrated successfully before proceeding to the next step.  

7. Chen teaches an apparatus (Chen, Abstract), comprising:
a viewer device including at least one sensor element and at least one output element including a display (Chen, fig. 2; [0024]); and 
at least one computer-readable medium on which are stored instructions that, when executed by at least one processor coupled to a microphone, enable the at least one processor to perform a set of actions (Chen, fig. 2; [0024]) comprising:
generating a signal to the at least one output element prompting the user to exhale, determining whether a set of exhale audio signals received from the microphone and corresponding to the sound captured by the microphone of the user exhaling matches a first predetermimed audio profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]),
determining whether a set of position signals received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049]; [0051]; [0052]; [0061]; [0064]), wherein the set of exhale audio signals must match the first predetermined audio profile (Chen, [0047], “Then at step 420, the patient can be prompt to … sound and verify from the captured sound data whether the volume and duration of the exhalation event meets the prescribed requirements. Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step … if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”) before the determination is made of whether the set of position signal received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile (Chen, [0048] – [0049], “Then at step 425, the patient can be prompted to align the inhaler with his or her mouth … described below in relation to FIG. 6, the processor can analyze the video imagery to verify that the patient's mouth is aligned with the mouth of the inhaler and the patient's head is in alignment with the inhaler. Based on the analysis of the image data, the processor can grade the patient's head position and issue a score or pass/fail grade for the particular step”),
if the set of position signals does not match the predetermined orientation profile, generating at least one directional indicator should move the head so that the set of position signals will match the predetermined orientation profile (Chen, [0047]; fig. 6, 625 and 630; Abstract; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]), the indicated direction being based on the set of position signals (Chen, Abstract, “capture video using a camera …  in order to measure the patient's head position”; fig. 6, 615, 625, “Analyzes captured images to identify the user’s head/face … ”, “Determine position of the patient’s head/face”; [0058], “for evaluating the position of the patient's head while performing one or more of the steps for administering medication using an inhaler”; [0049], “the processor can analyze the video imagery to verify that the patient's mouth is aligned with the mouth of the inhaler and the patient's head is in alignment with the inhaler. Based on the analysis of the image data, the processor can grade the patient's head position and issue a score or pass/fail grade for the particular step”),
if the set of position signals matches the predetermined orientation profile, generating a signal to the at least one output clement prompting the user to inhale (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]), and
determining whether a set of inhale audio signals received from the microphone and corresponding to the sound of the user inhaling matches a second predetermined audio profile (Chen, Abstract, “the mobile device is programmed to capture video using a camera and sound recordings using a microphone in order to measure the patient's head position from the video and measure events relating to inhalation and exhalation from the microphone recordings”; [0047]).


    PNG
    media_image1.png
    760
    1084
    media_image1.png
    Greyscale


In Chen, step 420 corresponds to the flow chat describes in fig. 5 and step 425 corresponds to the flow chat describes in fig. 6 (See Chen, [0047] – [0049]).   The step 420 includes the process where a processor can use the microphone to capture sound and verify from the captured sound data whether the volume and duration of the exhalation event meets the prescribed requirements … if the patient fails the particular test, the patient can be prompted to repeat the step (See fig. 4 and [0047]).   Step 425 includes … analysis of the image data, the processor can grade the patient's head position and issue a score or pass/fail grade for the particular step (See fig. 4, and [0048] – [0049]).   A patient must pass an audio test step (420) before the advancing to the head position/alignment step (425).  Hence, Chen meets the newly added limitation: wherein the set of exhale audio signals must match the first predetermined audio profile before the determination is made of whether the set of position signal received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile

Chen does not explicitly disclose the viewer device being wearable on the head of a user.  Tzvieli et al. (US 2017/0367651 A1) teaches a wearable system configured to collect thermal measurements related to respiration (Tzvieli, Abstract).  Tzvieli teaches Chen’s deficiency (Tzvieli, fig. 1; [0164]).   Therefore, in view of Tzvieli, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus / method described in Chen, by providing the HMD as taught by Tzvieli, in order to provide alerts to a user’s line of vision through augmented reality (Tzvieli, [0791]; [0157]). 

Chen states that the patient can be prompted to repeat the step and can also be provided with additional instruction and information (Chen, [0047]).  Chen does not explicitly disclose the additional instruction and information includes one directional indicator.  

Hanina teaches a medication confirmation method and apparatus for confirming administration of medication employing an inhalable medication administration apparatus (Hanina, Abstract).  Hanina further teaches if the set of position signals does not match the predetermined orientation profile, generate at least one directional indicator to the display to indicate to the user the direction in at least two dimensions in which the user should move the head so that the set of position signals will match the predetermined orientation profile (Hanina, figs. 5 – 7; [0046], “Thus, if positioned too far away from the imaging apparatus, a sequence of boxes 510, 511, 512 and a small representation of inhaler 500 may be provided to alert the user to move the inhaler closer. If the inhaler is not only too far away, but off center, boxes 520, 521, 522 may be provided to guide the user to move the inhaler into proper”; the box is a directional indicator to alert the user to move in two dimensions).  Therefore, in view of Hanina, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/apparatus described in Chen, by providing the directional indicator as taught by Hanina, since Hanina states “… as a user positions themselves or an object before an image capture device, a display may indicate to the user whether the position, distance, and/or skew and angle are correct. If not, the user is preferably provided with indications as to how to correct any one or more of these issues” (Hanina, [0022]; [0048]).

13. An apparatus including at least one computer-readable medium on which are stored instructions that, when executed by at least one processor in communication with a microphone, enable the at least one processor to perform a set of actions comprising: 
generating, to at least one output element of a viewer device wearable on the head of a user, a signal prompting the user to exhale, the viewer device including at least one sensor element, the at least one output element including a display; 
determining whether a set of exhale audio signals received from the microphone and corresponding to the sound captured by the microphone of the user exhaling matches a first predetermined audio profile, 
only if the set of exhale audio signals matches the first predetermined audio profile, determining whether a set of position signals received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile, 
if the set of position signals does not match the predetermined orientation profile, generating at least one directional indicator to the display to indicate to the user the direction in which the user should move the head so that the set of position signals will match the predetermined orientation profile, the indicated direction being based on the set of position signals, 
if the set of position signals matches the predetermined orientation profile, generating a signal to the at least one output element prompting the user to inhale, and 
determining whether a set of inhale audio signals received from the microphone and corresponding to the sound of the user inhaling matches a second predetermined audio profile (See 35 U.S.C. 103 rejection over Chen et al. (US 2018/0092595 A1) in view of Hanina et al. (US 2013/0063579 A1) and Tzvieli et al. (US 2017/0367651 A1) for claim 1 above). 

Re claims 2, 14:
2. The apparatus of claim 1, wherein: the processor is further configured to receive data identifying an inhaler of a set of inhalers of multiple types; and the predetermined orientation profile is based on the data identifying the inhaler.  14. The apparatus of claim 13, wherein: the set of actions further comprises receiving data identifying an inhaler of a set of inhalers of multiple types; and the predetermined orientation profile is based on the data identifying the inhaler (Chen, [0037]). 

Re claims 3, 15:
3. The apparatus of claim 1, further comprising a handheld control that is coupled to the processor, wherein the processor is further configured to generate a signal to the at least one output element prompting the user to activate the handheld control at the same time that the user inhales. 
15. The apparatus of claim 13, further comprising a handheld control that is coupled to the processor, wherein the set of actions further comprises generating a signal to the at least one output element prompting the user to activate the handheld control at the same time that the user inhales (Chen, [0047]; [0051]; [0049]; [0052]; [0061]; [0064]). 

Re claims 4, 16:
4. The apparatus of claim 1, wherein the at least one output element includes a speaker.  16. The apparatus of claim 13, wherein the at least one output element includes a speaker (Chen, [0033]). 

Re claims 5, 17:
5. The apparatus of claim 1, wherein if the set of exhale audio signals does not match the first  predetermined audio profile, the processor is further configured to generate a signal to the at least one output element prompting the user to exhale.  17. The apparatus of claim 13, wherein the set of actions further comprises generating a signal to the at least one output element prompting the user to exhale if the set of exhale audio signals does not match the first predetermined audio profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]). 

Re claims 6, 18:
6. The apparatus of claim 1, wherein if the set of inhale audio signals does not match the second predetermined audio profile, the processor is further configured to generate a signal to the at least one output element prompting the user to inhale.  18. The apparatus of claim 13, wherein the set of actions further comprises generating a signal to the at least one output element prompting the user to inhale if the set of inhale audio signals does not match the second predetermined audio profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]).

Re claim 8:
8. The apparatus of claim 7, wherein: the set of actions further comprises receiving data identifying an inhaler of a set of inhalers of multiple types; and the predetermined orientation profile is based on the data identifying the inhaler (Chen, [0037]).

Re claim 9:
9. The apparatus of claim 7, further comprising a handheld control that is coupled to the processor, wherein the set of actions further comprises generating a signal to the at least one output element prompting the user to activate the handheld control at the same time that the user inhales (Chen, [0047]; [0051]; [0049]; [0052]; [0061]; [0064]).

Re claim 10:
10. The apparatus of claim 7, wherein the at least one output element includes a speaker (Chen, [0033]).

Re claim 11:
11. The apparatus of claim 7, wherein the set of actions further comprises generating a signal to the at least one output element prompting the user to exhale if the set of exhale audio signals does not match the first predetermined audio profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]).

Re claim 12:
12. The apparatus of claim 7, wherein the set of actions further comprises generating a signal to the at least one output element prompting the user to inhale if the set of inhale audio signals does not match the second predetermined audio profile (Chen, [0047], “Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step”;  fig. 6, 625 and 630; Abstract, “measure events relating to inhalation and exhalation from the microphone recordings”; [0049], “the processor can grade the patient's head position and issue a score or pass /fail grade for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”; [0051], “Based on the analysis of the sound data, the processor can grade the inhalation, hold and exhalation steps and a grade for the individual steps and entire process. In training mode, if the patient fails the test for one or more of the stages, the patient can be prompted to repeat the step and can also be provided with additional instruction and information.”; [0052]; [0061]; [0064]).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
Applicant argues:
the cited references fail to teach or suggest the specifically recited limitations of claim 1 including, for example, "only if the set of exhale audio signals matches the first predetermined audio profile, determine whether a set of position signals received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile." Support for this limitation is clearly found m paragraph [0031] of the specification, which states:
In an embodiment, processor 140 determines whether a set of exhale audio signals received from the microphone and corresponding to the sound captured by the microphone of the user exhaling matches a first predetermined audio profile. Alternatively, a processor (not shown) that is cloud-based or otherwise a part of a wide-area network determines whether a set of exhale audio signals received from the microphone and corresponding to the sound captured by the microphone of the user exhaling matches a first predetermined audio profile. For example, based on the exhale sound pattern and duration, the processor 140 recognizes if the patient has completely expelled the air out of their lungs. One such breathe-out sound pattern 300 is illustrated in FIG. 3 as an example, and is viewable by the patient in the viewer device 110 on the display 120. Using an audio profile, such as a combination of the duration and the pattern of the sound wave, the processor 140 determines if the pattern satisfies a predetermined correct "Breathe Out" technique. System 100 continues providing performance feedback to the patient and requires the patient to repeat this technique until the patient has demonstrated the proper technique. System 100 may require the patient to successfully perform this technique before proceeding to the next step in the training. 
(Emphasis added.) In other words, demonstrating proper technique is a requirement; only if the patient has demonstrated the proper technique (i.e., the set of exhale audio signals matches the first predetermined audio profile) will the next step be performed.
According to Chen, fig. 4

    PNG
    media_image1.png
    760
    1084
    media_image1.png
    Greyscale


In Chen, step 420 corresponds to the flow chat describes in fig. 5 and step 425 corresponds to the flow chat describes in fig. 6 (See Chen, [0047] – [0049]).   The step 420 includes the process where a processor can use the microphone to capture sound and verify from the captured sound data whether the volume and duration of the exhalation event meets the prescribed requirements … if the patient fails the particular test, the patient can be prompted to repeat the step (See fig. 4 and [0047], “requirements. Based on the analysis of the sound data, the processor can grade the exhalation and issue a score or pass/fail for the particular step. In training mode, if the patient fails the particular test, the patient can be prompted to repeat the step and can also be provided with additional instruction and information”).   Step 425 includes … analysis of the image data, the processor can grade the patient's head position and issue a score or pass/fail grade for the particular step (See fig. 4, and [0048] – [0049]).   A patient must pass an audio test step (420) before the advancing to the head position/alignment step (425).  Hence, Chen meets the newly added limitation: wherein the set of exhale audio signals must match the first predetermined audio profile before the determination is made of whether the set of position signal received from the at least one sensor element and indicating the spatial orientation of the viewer device matches a predetermined orientation profile

Applicant argues:
Moreover, the cited references fail to teach or suggest if the set of position signals does not match the predetermined orientation profile, generate at least one directional indicator to the display to indicate to the user the direction in at least two dimensions in which the user should move the head so that the set of position signals will match the predetermined orientation profile, the indicated direction being based on the set of position signals.
The Office respectfully submits that Chen teaches a direction based on the set of position signals (Chen, Abstract, “capture video using a camera …  in order to measure the patient's head position”; fig. 6, 615, 625, “Analyzes captured images to identify the user’s head/face … ”, “Determine position of the patient’s head/face”; [0058], “for evaluating the position of the patient's head while performing one or more of the steps for administering medication using an inhaler”; [0049], “the processor can analyze the video imagery to verify that the patient's mouth is aligned with the mouth of the inhaler and the patient's head is in alignment with the inhaler. Based on the analysis of the image data, the processor can grade the patient's head position and issue a score or pass/fail grade for the particular step”).  Chen does not explicitly disclose the additional instruction and information includes one directional indicator.  

Hanina teaches the indicated direction being based on a set of position signal.  For example, Hanina states the indicated direction being based on the set of position signals (Hanina, fig. 8, “Proper face positioning”, fig. 4; [0045], “If time is passed and the user is unable to properly position themselves, or to properly perform desired actions, additional guidance may be provided to the user in order to remedy such a situation, including but not limited to directional indications, voice commands, video images of proper technique, etc.”; [0044], “facial representation 400c is positioned down and to the right of the box”).  

    PNG
    media_image2.png
    889
    840
    media_image2.png
    Greyscale

The system in Hanina, a camera is used to capture the position signals of the user (Hanina, fig. 4; [0044]) and additional guidance may be provided when the user is unable to properly position themselves (Hanina, [0045]).  According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  According to BRI standard, Hanina teaches an image “box” having two-dimensional coordinate to guide a patient’s head to move to the proper position in two dimensions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715